DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Cox (US 2,831,268).
Kim discloses a clothing treatment apparatus 100 comprising: a cabinet (Fig. 2, not numbered) which forms a treatment space 10 for accommodating clothing; 5a duct 15 in which an inside air channel (within duct 15) which sucks inside air from the treatment space 10 and guides the inside air to discharge the inside air to the treatment space 10 (see air flow arrows in Fig. 2), and an outside air channel (Fig. 2, horizontal portion of duct 15) which sucks outside air from an outer space of the cabinet and guides the outside air to discharge the outside air to the treatment space 10 are preset (Fig. 2); a fan 50 which moves air in the duct 15 (Fig. 2); a through-channel  60, 70 including 10(i) an outside air inlet channel (vertical portion of 70) communicating the outer space of the cabinet and the outside air channel (Fig. 2, horizontal portion of duct 70)  and (ii) an exhaust outlet channel 60 communicating the outer space of the cabinet and the treatment space 10  (Fig. 2); and an opening and closing module 65, 75 configured to open and close the through-channel 60, 70.  W15herein the opening and closing module 75, 65 includes an outside air opening and closing module 75 which is operated to change whether or not the outside air inlet channel 70 is blocked, and an exhaust opening and closing module 65 which is operated to change whether or 20not the exhaust outlet channel 60 is blocked. Kim discloses a clothing treatment apparatus 100 further comprising: a valve module 60 which is operated to change whether or not the inside air channel 15 is blocked; and a controller which selects any one of a plurality of modes including a preset 20circulation mode and ventilation mode, performs a control so that the valve module 65 opens the inside air channel 15 and the opening and closing module 75 blocks the through-channel 70 in the circulation mode (Fig. 3(1)), and performs a control so that the valve module 65 blocks the inside air channel 15 and the opening and closing module 75 opens the through-channel 70 in the74 ventilation mode (Fig. 3(3)).  Wherein the duct 15 forms a shared section (Fig. 2, section of duct 15 where heat pump 20-45, fan 50 and heater 55 are located) constituting a portion of the inside air channel and a portion of the 5outside air channel, the fan 50 is disposed in the shared section (Fig. 2), and the valve module 65 is provided at a position where the outside air channel is not blocked when the inside air channel is blocked (Figs. 2, 3).  Kim further discloses the cabinet includes a door through which the clothing is put into the treatment space (Fig. 1, not numbered, at right side of 120); wherein an outer opening is included which is disposed in an area of a side surface part of the cabinet and faces an outer space when the through-channel is open (Fig. 2). However, Kim does not disclose  72the opening and closing module is provided at the door; the through-channel includes an outer opening portion which is disposed in one region of a 5side surface portion of the door in a state where the through-channel is open and faces the outer space. Cox discloses a clothing treatment apparatus comprising a cabinet 10 includes a door 22 through which the clothing is put into the treatment space 33 (Figs. 1-2, col. 3, lines 30, 43-44),  and through-channel 25, 26 disposed in the door 22 between the treatment space 33 and the outer space (Fig. 2). As Kim discloses an opening and closing module 30, 40 disposed in the through-channel and Cox discloses through-channel 25, 26  is disposed in the door 22, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the clothing treatment apparatus of Kim to dispose the through-channel together with the opening and closing module of Kim in the door in order to facilitate the replacement of the opening and closing module. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Cox (US 2,831,268) as applied to claim 4 as above, and further in view of Choi et al. (KR 1020110082375 A).
 	 For claims 5-7, Cox further discloses the door 22 is rotatably provided about a predetermined hinge axis 21 disposed on a side opposite to the one region of both sides (Fig. 1); the cabinet 10 includes a door 22 through which the clothing  is put into the treatment space 33,  an outside air inlet channel 26 is disposed in the door 22. Kim discloses the opening and closing module 75 includes an outside air opening and closing module 75 which is operated to change whether or not the outside air inlet channel 70 is blocked5. The clothing treatment apparatus of Kim as modified by Cox as above includes all that is recited in claims 5-7 except for the opening and closing module includes an exposure blocking portion which is disposed in place of the outer opening portion in the one region in a state where the through-channel is closed, and the exposure blocking portion forms a groove which is recessed and extends to be 15parallel to the hinge axis; the side surface portion of the door forms a groove which is recessed and extends in a direction parallel to the hinge axis, and 20the groove of the exposure blocking portion is disposed on an extension line of the groove of the door in the state where the through-channel is closed;, and a downstream end of the outside air inlet channel and an upstream end of the outside air channel are connected to each other in a state where the door is closed and the outside air inlet channel is open.  Choi et al. discloses a clothing treatment apparatus comprising an opening and closing module 110 includes an exposure blocking portion 111 (Fig. 3) which is disposed in place of the outer opening portion in the one region in a state where the through-channel is closed (Figs. 6a-6c), and the exposure blocking portion 111 forms a groove which is recessed and extends to be 15parallel to the hinge axis (Figs. 2-7); the side surface portion of the cabinet 1 forms a groove which is recessed and extends in a direction parallel to the hinge axis (Fig. 1), and 20the groove of the exposure blocking portion is disposed on an extension line of the groove of the cabinet 1 in the state where the through-channel is closed (Figs. 2-7); and a downstream end of the outside air inlet channel 400 and an upstream end of the outside air channel 300 are connected to each other in a state where the door is closed and the outside air inlet channel 400 is open (Fig.2). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothing treatment apparatus of Kim to dispose the outside air inlet channel as taught by Cox and to include the opening and closing module includes an exposure blocking portion which is disposed in place of the outer opening portion in the one region in a state where the through-channel is closed, and the exposure blocking portion forms a groove which is recessed and extends to be 15parallel to the hinge axis; the side surface portion of the door forms a groove which is recessed and extends in a direction parallel to the hinge axis, and 20the groove of the exposure blocking portion is disposed on an extension line of the groove of the door in the state where the through-channel is closed;, and a downstream end of the outside air inlet channel and an upstream end of the outside air channel are connected to each other in a state where the door is closed and the outside air inlet channel is open as taught by Choi et al. in order to facilitate the replacement of the opening and closing module and efficiently control the drying. 
10 Claims 11-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Cox (US 2,831,268) as applied to claim 1 as above, and further in view of  Araki et al. (JPH06304393 A).
 	10The clothing treatment apparatus of Kim  as modified by Cox as above includes all that is recited in claims 11-14, 18 except for the opening and closing module includes a louver member which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked, a moving member which operates the louver member while moving along a 15predetermined moving direction which is a direction across the louver rotation axis, and a drive assembly which include a motor for generating a drive force and converts the drive force to move the moving member in the moving direction; a 20transmission protrusion protruding at a position spaced apart from the louver rotation axis is formed in one of the louver member and the moving member, a transmission recess into which the transmission protrusion is inserted is formed in the other of the louver member and the moving member, and 75 the transmission recess is formed to be longer than the transmission protrusion in a direction across the louver rotation axis and the moving direction; the 5louver member includes a blocking portion which forms at least a portion of the through-channel, a louver base which supports the blocking portion, and a louver shaft portion which is disposed on the louver rotation axis of the louver base;  a pair of through-channels spaced apart from each other is provided, a pair of louver members corresponding to the pair of through-channels is provided, a pair of moving members corresponding to the pair of louver members is provided, 15the drive assembly is provided to transmit a drive force of a motor to the pair of moving members, and the moving directions of the pair of moving members are preset to be opposite to each other; 20 the drive assembly includes a main drive member which comes into contact with the moving member to move the moving member in the moving direction; and 76 a power transmission unit having at least one gear which transmits the drive force of the motor to the main drive member to rotate the main drive member; 20 the drive assembly includes a main drive member which pushes the moving member in the moving direction when moving a predetermined main drive direction across the moving direction.  Araki et al. discloses a clothing treatment apparatus comprising an opening and closing module 14 includes a louver member 14 which is rotatably provided about a predetermined louver rotation axis (Fig. 7) and is operated to change whether or not the through-channel is blocked (Figs. 1, 7-10), a moving member 15, 20 which operates the louver member 14 while moving along a 15predetermined moving direction which is a direction across the louver rotation axis (Figs. 7-9), and a drive assembly 16, 17, 18, 21 which include a motor 16 for generating a drive force and converts the drive force to move the moving member in the moving direction (Figs. 7-9); a 20transmission protrusion (Fig. 8, not numbered, a portion corresponding to the right-most reference sign 14) protruding at a position spaced apart from the louver rotation axis is formed in one of the louver member and the moving member, a transmission recess (Fig. 8, not numbered, portions corresponding to the left-most reference signs 21) into which the transmission protrusion is inserted is formed in the other of the louver member and the moving member, and 75 the transmission recess is formed to be longer than the transmission protrusion in a direction across the louver rotation axis and the moving direction (Figs. 1, 7-10); the 5louver member 14  includes a blocking portion (main body of 14) which forms at least a portion of the through-channel (Figs. 1, 7-10), a louver base (portion of 14 that supports the main body of 14) which supports the blocking portion, and a louver shaft portion 19 which is disposed on the louver rotation axis of the louver base (Figs. 7-9);  a pair of through-channels spaced apart from each other is provided (Figs. 1, 10, see air flow arrows), a pair of louver members 14 corresponding to the pair of through-channels is provided (Fig. 1, 10), a pair of moving members corresponding to the pair of louver members is provided (Figs. 1, 7-10), 15the drive assembly is provided to transmit a drive force of a motor 16 to the pair of moving members 15, 20 (Figs. 7-9), and the moving directions of the pair of moving members 15, 20 are preset to be opposite to each other (Fig. 8); 20 20the drive assembly includes a main drive member 21 which pushes the moving member 15, 20 in the moving direction when moving a predetermined main drive direction across the moving direction (Figs. 7-9). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothing treatment apparatus of Kim to include the opening and closing module includes a louver member which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked, a moving member which operates the louver member while moving along a 15predetermined moving direction which is a direction across the louver rotation axis, and a drive assembly which include a motor for generating a drive force and converts the drive force to move the moving member in the moving direction; a 20transmission protrusion protruding at a position spaced apart from the louver rotation axis is formed in one of the louver member and the moving member, a transmission recess into which the transmission protrusion is inserted is formed in the other of the louver member and the moving member, and 75 the transmission recess is formed to be longer than the transmission protrusion in a direction across the louver rotation axis and the moving direction; the 5louver member includes a blocking portion which forms at least a portion of the through-channel, a louver base which supports the blocking portion, and a louver shaft portion which is disposed on the louver rotation axis of the louver base;  a pair of through-channels spaced apart from each other is provided, a pair of louver members corresponding to the pair of through-channels is provided, a pair of moving members corresponding to the pair of louver members is provided, 15the drive assembly is provided to transmit a drive force of a motor to the pair of moving members, and the moving directions of the pair of moving members are preset to be opposite to each other; 20 the drive assembly includes a main drive member which comes into contact with the moving member to move the moving member in the moving direction; and 76 a power transmission unit having at least one gear which transmits the drive force of the motor to the main drive member to rotate the main drive member; 20 the drive assembly includes a main drive member which pushes the moving member in the moving direction when moving a predetermined main drive direction across the moving direction as taught by Araki et al. in order to improve the air blocking efficiency.  
Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Cox (US 2,831,268) as applied to claim 1 as above, and further in view of Fujimori (JP 3207737 B2).
The clothing treatment apparatus of Kim as modified by Cox as above includes all that is recited in claims 11 and 15 except for the opening and closing module includes a louver member which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked, a moving member which operates the louver member while moving along a predetermined moving direction which is a direction across the lover rotation axis, and a drive assembly which include a motor for generating a drive force and converts the drive force to move the moving member in the moving direction; the drive assembly includes a main drive member which comes into contact with the moving member to move the moving member in the moving direction; and 76 a power transmission unit having at least one gear which transmits the drive force of the motor to the main drive member to rotate the main drive member. Fumimori teaches an opening and closing module includes a louver member 17 which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked (Fig. 5), a moving member 207 which operates the louver member 17 while moving along a predetermined moving direction which is a direction across the lover rotation axis (Fig. 5), and a drive assembly 200 which include a motor 201 for generating a drive force and converts the drive force to move the moving member 207 in the moving direction; the drive assembly 200 includes a main drive member 203 which comes into contact with the moving member 207 to move the moving member 207 in the moving direction; and 76a power transmission unit 209, 211 having at least one gear 211 which transmits the drive force of the motor 201 to the main drive member 203 to rotate the main drive member 203 (Figs. 5, 7, ). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothing treatment apparatus of Kim to include the opening and closing module includes a louver member which is rotatably provided about a predetermined louver rotation axis and is operated to change whether or not the through-channel is blocked, a moving member which operates the louver member while moving along a predetermined moving direction which is a direction across the lover rotation axis, and a drive assembly which include a motor for generating a drive force and converts the drive force to move the moving member in the moving direction; the drive assembly includes a main drive member which comes into contact with the moving member to move the moving member in the moving direction; and 76 a power transmission unit having at least one gear which transmits the drive force of the motor to the main drive member to rotate the main drive member as taught by Fujimori in order to efficiently control the air flow. 
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10-2012-0015012) in view of Cox (US 2,831,268) and Araki et al. (JPH06304393 A) as applied to claim 18 as above, and further in view of Yasuda (EP 2604845 A2).
 	 The clothing treatment apparatus of Kim as modified by Cox and Araki et al. as above includes all that is recited in claim 23 except for the drive assembly includes an elastic member which is elastically deformed when the moving member moves in the moving direction and is elastically restored when the moving 15member moves in the direction opposite to the moving direction.  Yasuda teaches a drive assembly includes an elastic member 23 which is elastically deformed when the moving member 15, 16 moves in the moving direction and is elastically restored when the moving member moves in the direction opposite to the moving direction (Figs. 2, 6-7, paragraphs [0018], [0025], [0026]). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to further modify the clothing treatment apparatus of Kim to provide the drive assembly with an elastic member which is elastically deformed when the moving member moves in the moving direction and is elastically restored when the moving 15member moves in the direction opposite to the moving direction as taught by Yasuda in order to allow the moving member to immediately move to the fully opening position in response to increase in the intake air flow rate. 
Claims 1-2, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Song (KR 10-2010-0121201) in view of Cox (US 2,831,268).
Song discloses a clothing treatment apparatus (Figs. 1-2, 8-9) comprising: a cabinet 20 which forms a treatment space for accommodating clothing 10; a door (Fig. 1)  rotatably connected to the cabinet 20 and configured to open and close the treatment space; 5a duct 26 in which an inside air channel (within 26) which sucks inside air from the treatment space and guides the inside air to discharge the inside air to the treatment space (Fig. 9), and an outside air channel (Fig. 8, at  30) which sucks outside air from an outer space of the cabinet 20 and guides the outside air to discharge the outside air to the treatment space are preset (Fig. 8); a fan 50 which moves air in the duct 26; a through-channel 30, 40 including (i) an outside air inlet channel (Fig. 8, near 30) communicating the outer space of the cabinet 20 and outside air channel 30;  10and (ii) an exhaust outlet channel (Fig. 8, near 40) communicating the outer space of the cabinet 20 and the treatment space (Figs. 8-9).  W15herein the opening and closing module 30, 40 includes an outside air opening and closing module 30 which is operated to change whether or not the outside air inlet channel is blocked, and an exhaust opening and closing module 40 which is operated to change whether or 20not the exhaust outlet channel is blocked.  Wherein a recessed groove cabinet (Fig. 1, at 30, 40, for receiving louvers) is formed on a side surface portion of the cabinet 20 (Figs. 1-2, at 30, 40), and an outer opening portion (Figs. 1-2, at 30, 40) facing the outer space of the through-hole (Figs. 1-2, 30, 40) in a state where the through-channel is open is disposed in the groove of the side surface portion of the cabinet (Fig. 1, at 30, 40, for receiving louvers).  However, Song does not disclose  72the opening and closing module is disposed in the door; the through-channel includes an outer opening portion which is disposed in one region of a 5side surface portion of the door in a state where the through-channel is open and faces the outer space. Cox discloses a clothing treatment apparatus comprising a cabinet 10 includes a door 22 through which the clothing is put into the treatment space 33 (Figs. 1-2, col. 3, lines 30, 43-44),  and through-channel 25, 26 disposed in the door 22 between the treatment space 33 and the outer space (Fig. 2). As Song discloses an opening and closing module 30, 40 disposed in the through-channel and Cox discloses through-channel 25, 26  is disposed in the door 22, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the clothing treatment apparatus of Song to dispose the through-channel together with the opening and closing module of Song in the door in order to facilitate the replacement of the opening and closing module. 

Allowable Subject Matter
Claims 16-17, 19-22 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/11/2022 have been fully considered but they are not persuasive.  First, on pages 8-9 of the Remarks, the applicant explains the contents of the drawings in Figs. 7, 9 and 11c.  The drawing objection under 37 CFR 1.84(p) is withdrawn. Second, on page 9 of the Remarks, the applicant traverses the claim interpretation of “opening and closing module” because the terms have sufficient definite meaning under 35 USC 112(f).  The examiner respectfully disagrees. The claimed term “opening and closing module” has no sufficiently definite meaning as the name for the structure that performs the function. Third, on pages 9-10 of the Remarks, the applicant traverses the rejection under 35 USC 112 (b) by amendments to claims 1 and 8. The rejection of the claims under 35 USC 112(b) is hereby withdrawn.  Fourth, claims presented fail to structurally define over the combined teachings of the prior art references. The claims remain rejected as stated above.  In particular, on pages 10-11 and 13-15 of the Remarks, the applicant argues that the claimed combination of elements as called for in claim 1 is not taught by the prior art patents to Kim (KR 10-2012-0015012) and Cox (US 2,831,268).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the case, Kim discloses a clothing treatment apparatus 100 with an opening and closing module 75, 65 configured to open and close the through-channel 60, 70.  The secondary prior art reference to Cox discloses a clothing treatment apparatus with a door 22 through which the clothing is put into the treatment space 33 (Figs. 1-2).  Cox also discloses a through-channel 25, 26 is disposed in the door 22 between the treatment space 33 and the outer space (Fig. 2). In view of the combined teachings of Kim and Cox, it is the Office’s position that it would have been obvious to one skilled in the art to modify the clothing treatment apparatus of Kim to dispose the through-channel together with the opening and closing module of Kim in the door in order to facilitate the replacement of the opening and closing module. Fifth, on pages 10-14 of the Remarks, the applicant argues that the claimed combination of elements as called for in claim 1 is also not taught by the prior art patents to Song (KR 10-2010-0121201) and Cox (US 2,831,268).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In this case, the prior art patent to Song clearly discloses a clothing treatment apparatus (Figs. 1-2, 8-9) with opening and closing module 30, 40 disposed in the through-channel and configured to open and close through-channel.  The secondary prior art reference to Cox discloses a clothing treatment apparatus with a door 22 through which the clothing is put into the treatment space 33 (Figs. 1-2).  Cox also discloses a through-channel 25, 26 is disposed in the door 22 between the treatment space 33 and the outer space (Fig. 2). In view of the combined teachings of the patents to Song and Cox, it is the Office’s position that it would have been obvious to one  skilled in the art to modify the clothing treatment apparatus of Song to dispose the through-channel together with the opening and closing module of Song in the door in order to facilitate the replacement of the opening and closing module. Finally, regarding to other dependent claims, since there is no separate and substantive arguments present to each and every rejected dependent claim, those rejected dependent claims will stand and fall with the independent claim 1. 5

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762



JY